


EXHIBIT 10.48






























Akamai Technologies, Inc.
U.S. Non-Qualified Deferred Compensation Plan

1

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
FOREWORD
3
ARTICLE I DEFINITIONS
3
ARTICLE II ELIGIBILITY AND PARTICIPATION
6
Section 2.1 Eligibility
6
Section 2.2 Participation
6
ARTICLE III DEFERRAL ELECTIONS AND DEFERRAL PERIODS
7
Section 3.1 Deferred Salary Election
7
Section 3.2 Deferred Bonus Election
7
Section 3.3 Company Matching Credits
8
ARTICLE IV PARTICIPANTS' ACCOUNTS
8
Section 4.1 Crediting of Employee Deferral and Company Matching Credits
8
Section 4.2 Investment Elections
8
Section 4.3 Hypothetical Earnings
8
Section 4.4 Vesting
9
Section 4.5 Account Statements
9
ARTICLE V DISTRIBUTIONS
9
Section 5.1 Timing of Distributions
9
Section 5.2 Form of and Other Rules For Distributions
9
ARTICLE VI GENERAL PROVISIONS
12
Section 6.1 Unsecured Promise to Pay
12
Section 6.2 Plan Unfunded
12
Section 6.3 Expenses
12
Section 6.4 Non-Assignability
12
Section 6.5 Employment/Participation Rights
12
Section 6.6 Severability
13
Section 6.7 No Individual Liability
13
Section 6.8 Tax and Other Withholding
13
Section 6.9 Applicable Law
13
Section 6.10 Incompetency
13
Section 6.11 Notice of Address
14
ARTICLE VII ADMINISTRATION
14
Section 7.1 Committee
14
Section 7.2 Claims to Procedure
14
Section 7.3 Plan to Comply With Code Section 409A
14
ARTICLE VIII AMENDMENT, TERMINATION AND EFFECTIVE DATE
15
Section 8.1 Amendment of the Plan
15
Section 8.2 Termination of the Plan
15
Section 8.3 No Impairment of Benefits
15
Section 8.4 Effective Date
15














2

--------------------------------------------------------------------------------




Akamai Technologies, Inc.
U.S. Non-Qualified Deferred Compensation Plan
FOREWORD
This Akamai Technologies, Inc. U.S. Non-Qualified Deferred Compensation Plan
(the “Plan”) is effective January 1, 2015 (the “Effective Date”) and is adopted
for the benefit of certain of its United States employees. The Plan was amended
by the First Amendment, effective January 1, 2015, and such amendment is
reflected in this document.
The Plan is intended to be an unfunded plan of deferred compensation primarily
for the benefit of a select group of management or highly compensated employees.
The purpose of the Plan is to permit those employees of the Company who are part
of a select group of U.S. management or highly compensated employees to defer,
pursuant to the provisions of the Plan, a portion of the salaries, bonuses and
other remuneration otherwise payable to them.
ARTICLE I
Definitions


Section 1.1 “Account” or “Accounts” means the bookkeeping account or accounts
established under the Plan, if any, on behalf of a Participant and includes
earnings credited thereon or losses charged thereto.


Section 1.2 “Annual Open Enrollment Period” means such annual period as the
Committee determines in its discretion which ends no later than December 31 of
any given year, during which a Participant may make or change deferral and/or
distribution elections under this Plan, in accordance with its terms, for the
next following Plan Year.


Section 1.3 “Base Salary” means the base salary paid to Participants each Plan
Year and as is reflected in a Participant’s W-2 Form, except that those elements
of compensation that are listed on Exhibit I (attached hereto and incorporated
herein) are not included as part of compensation in “Base Salary.” To avoid
doubt, the limitation on compensation set forth under Code Section 401(a)(17)
shall not apply with respect to Base Salary in this Plan.


Section 1.4 “Beneficiary” or “Beneficiaries” means the beneficiary or
beneficiaries who, pursuant to the provisions of this Plan, is or are to receive
the amount, if any, payable under this Plan upon the death of a Participant.
Participants may designate a Beneficiary or Beneficiaries on a form or in a
manner established by the Company.


Section 1.5 “Board” means the Board of Directors of the Company.


Section 1.6 “Bonus” means the annual bonus payable under the Company’s cash
incentive plan in which a Participant participates such as the Annual
Performance Bonus Program and the Executive Bonus Plan or such other similar
annual performance bonus program. To avoid doubt, the term “Bonus” as used in
this Plan will not include any payment made under the Incentive Compensation
Plan, or any one-time, non-recurring bonus payment including without limitation
any sign-on bonus, referral bonus, on-call bonus,

3

--------------------------------------------------------------------------------




spot awards SPIFFs and “One-Time Payments” (each as defined in the Incentive
Compensation Plan) or other one-time bonus payments or any payments listed as
excluded on Exhibit I.


Section 1.7 “Change in Control” of the Company has the meaning as set forth in
the Akamai Technologies, Inc. 2013 Stock Incentive Plan or any successor plan;
provided that, at all times a Change in Control shall be determined in a manner
consistent with the requirements of Section 409A of the Code.


Section 1.8 “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute.


Section 1.9 “Committee” means the Akamai Technologies U.S. Retirement Plan
Administrative Committee, which is responsible for administering the Plan or
such other committee to which the Board may delegate such duties. The Committee
may delegate pursuant to a written authorization (including, by way of
illustration, through a Committee meeting minute entry, memorandum, or other
written delegation document) any or all of its responsibilities involving
ongoing day-to-day administration or ministerial acts, as set forth in this Plan
to one or more individuals. In any case where this Plan refers to the Committee,
such reference is deemed to be a reference to any delegate of the Committee
appointed for such purpose.


Section 1.10 “Company” means Akamai Technologies, Inc. (including its wholly
owned direct and indirect subsidiaries), and any successor to such corporation
by merger, purchase or otherwise.


Section 1.11 “Company Matching Credits” means the amounts credited to a
Participant’s Company Matching Credit Account, if any, pursuant to Section 3.3.


Section 1.12 “Company Matching Credit Account” means the bookkeeping account
established under Section 3.3, if any, on behalf of a Participant and includes
any earnings credited thereon or losses charged thereto pursuant to Article IV.


Section 1.13 “Deferral Election” means the Participant’s election to participate
in this Plan and defer amounts eligible for deferral in accordance with the Plan
terms. Except as the context otherwise requires, references herein to Deferral
Elections include any subsequent modifications of a prior Deferral Election.


Section 1.14 “Deferred Bonus” means the amount of a Participant’s Bonus that
such Participant has elected to defer until a later year pursuant to an election
under Section 3.2.


Section 1.15 “Deferred Bonus Account” means the bookkeeping account established
under Section 3.2 on behalf of a Participant, and includes any earnings credited
thereon or losses charged thereto pursuant to Article IV.


Section 1.16 “Deferred Bonus Election” means the election by a Participant under
Section 3.2 to defer a portion of a Bonus payment until a later year.


Section 1.17 “Deferred Salary” means the amount of a Participant’s Base Salary
that such Participant has elected to defer until a later year pursuant to an
election under Section 3.1.


Section 1.18 “Deferred Salary Account” means the bookkeeping account established
under Section 3.1 on behalf of a Participant, and includes any earnings credited
thereon or losses charged thereto pursuant to Article IV.

4

--------------------------------------------------------------------------------






Section 1.19 “Deferred Salary Election” means the election by a Participant
under Section 3.1 to defer until a later year a portion of his or her Base
Salary.


Section 1.20 “Disability” means a Participant’s total disability as defined
below and determined in a manner consistent with Code Section 409A and the
regulations thereunder:


(i)
The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or



(ii)
The Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.



A Participant will be deemed to have suffered a Disability if determined to be
totally disabled by the Social Security Administration. A Participant who meets
the definitional requirements for disability will be referred to as “Disabled”
herein.
Section 1.21 “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended, or any successor statute.


Section 1.22 “401(k) Plan” means the Akamai Technologies, Inc. 401(k) Plan as it
may be from time-to-time amended.


Section 1.23 “Incentive Compensation Plan” means the Akamai Worldwide Sales
Incentive Compensation Plan or such similar plan sponsored by the Company.


Section 1.24 “Investment Election” means the Participant’s election to have
deferred amounts credited with hypothetical earnings credits (or losses) that
track the investment performance of the Investment Options in accordance with
Article IV.


Section 1.25 “Investment Options” means those hypothetical targeted investment
options designated by the Committee as measurements of the rate of return to be
credited to (or charged against) amounts deferred to Participants’ Accounts.


Section 1.26 “Participant” means a United States common law employee of the
Company who meets the eligibility and participation requirements set forth in
Article II.


Section 1.27 “Plan” means this Akamai Technologies, Inc. U.S. Non-Qualified
Deferred Compensation Plan.


Section 1.28 “Plan Year” means the calendar year.


Section 1.29 “Separation from Service” means a termination of employment or
other separation from service from the Company as described in Code Section 409A
and the regulations thereunder.

5

--------------------------------------------------------------------------------






Section 1.30 “Spouse” means the individual to whom a Participant is legally
married under applicable state law and as further determined in accordance with
Revenue Ruling 2013-17.


Section 1.31 “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s Spouse, the Participant’s beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to section 152(b)(1),
(b)(2), and (d)(1)(B)); loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant; provided that, at all times an Unforeseeable Emergency shall be
determined in a manner consistent with the requirements of Section 409A of the
Code.


ARTICLE II
Eligibility and Participation


Section 2.1 Eligibility.


(a)Only United States common law employees identified as Participants by the
Committee shall be eligible to participate in this Plan.


(b)An employee who, at any time, ceases to meet the eligibility requirements
determined in the sole discretion of the Committee shall thereafter cease to be
a Participant eligible to continue making deferrals under the Plan, effective as
of the first day of the next Plan Year, unless the Committee, solely in its
discretion, determines that deferrals should be discontinued on an earlier date,
in a manner consistent with the requirements of Code Section 409A and the
regulations and other guidance issued thereunder to avoid adverse tax
consequences to affected Participants.. In such case, the individual may remain
a Participant in the Plan with respect to amounts already allocated prior to the
date such individual ceased to be an active Participant.


Section 2.2 Participation.


(a)General Rule. An eligible employee shall become an active Participant in the
Plan at such time as he or she makes a timely Deferral Election pursuant to
Subsections (b) and (c) herein.


(b)Deferral Election. The Committee shall provide Participants with the
appropriate election forms with which to make a Deferral Election. Participants
shall make Deferral Elections in the manner set forth in Section 2.2(c) and
within the time periods set forth in Article III. All Deferral Elections
hereunder (including any modifications of prior Deferral Elections otherwise
permitted under the Plan) may be made in accordance with written, electronic or
telephonic procedures prescribed by the Committee.


(c)Contents of Deferral Election. A Participant’s Deferral Election must be made
in the manner designated by the Committee and must be accompanied by:


(i)any election to defer Base Salary and/or Bonus;


(ii)a single designation as to the time and form of distribution for each Plan
Year’s Deferral Election (i.e., with respect to Base Salary and Bonus) and
Company Matching Credits; provided that, if no specific election is made with
respect to any amount credited under this Plan, the

6

--------------------------------------------------------------------------------




Participant will be deemed to have elected to receive such Plan Year allocations
upon Separation from Service in the form of a lump sum distribution; and


(iii)such additional information as the Committee deems necessary or
appropriate.


(d)The participation of any Participant may be suspended or terminated by the
Committee at any time, but no such suspension or termination shall operate to
reduce any benefits accrued by the Participant under the Plan prior to the date
of suspension or termination and, further, any such suspension or termination
may only be done in a manner consistent with the requirements of Code Section
409A and the regulations and other guidance issued thereunder to avoid adverse
tax consequences to affected Participants.


ARTICLE III
Deferral Elections and Deferral Periods


Section 3.1 Deferred Salary Election.


(a)Each Participant may make a Deferred Salary Election with respect to Base
Salary otherwise to be paid in the next following Plan Year. A Participant may
elect to defer from 1% to 50% of the Participant’s Base Salary (in increments of
1%). Notwithstanding the foregoing, any Deferred Salary Election must be made
(or if not made will be construed) in a manner that will ensure that the
Participant is paid a sufficient amount of Base Salary that will allow adequate
amounts available for (i) satisfaction of all required withholdings, including
without limitation applicable tax withholdings, (ii) any pre-tax elective
deferrals under the 401(k) Plan, and (iii) any amounts to be deferred by the
Participant in order to participate in any other benefit programs maintained by
the Company.


(b)A Deferred Salary Election with respect to Base Salary for a particular
calendar year must be made during the Annual Open Enrollment Period and shall be
effective as of the next January 1. Once a Deferred Salary Election is made, it
shall be irrevocable after the final deadline established by the Committee for
making the election. Such Deferred Salary shall be credited to the Participant’s
Deferred Salary Account on the first business day following (or as soon as
reasonably practicable thereafter) after the payroll period from which it has
been deducted.


Section 3.2 Deferred Bonus Election.


(a)Each Participant may elect to make a Deferred Bonus Election with respect to
any Bonus that would be paid for the Plan Year following the year of the
Participant’s Deferred Bonus Election. A Participant may elect to defer from 1%
to 100% of the Participant’s Bonus (in increments of 1%). Notwithstanding the
foregoing, any Deferred Bonus Election must be made (or if not made will be
construed) in a manner that will ensure that the Participant is paid a
sufficient amount that will allow adequate amounts available for
(i) satisfaction of all required withholdings, including without limitation
applicable tax withholdings, (ii) any pre-tax elective deferrals under the
401(k) Plan, if applicable, and (iii) any amounts to be deferred by the
Participant in order to participate in any other benefit programs maintained by
the Company, if applicable.


(b)A Deferred Bonus Election with respect to a Bonus for a particular Plan Year
must be made during the Annual Open Enrollment Period preceding the Plan Year in
which the performance giving rise to the Bonus payment occurs. Once a Deferred
Bonus Election is made, it shall be irrevocable after the final deadline
established by the Committee for making the election. Such deferral shall be
credited to the

7

--------------------------------------------------------------------------------




Participant’s Deferred Bonus Account on the first business day (or as soon as
practicable thereafter) following the date the Bonus is paid.


Section 3.3 Company Matching Credits.


(a)Subject to all of the requirements of this Section 3.3, if a Participant has
made a Deferred Salary Election in accordance with Section 3.1 or a Deferred
Bonus Election in accordance with Section 3.2, and the Participant has not
received for that Plan Year the maximum available matching contribution
available under the 401(k) Plan for that Plan Year solely as a result of a
reduction in his/her Compensation (as defined in the 401(k) Plan) below the
maximum limit established at Section 401(a)(17) of the Code because of deferrals
made to this Plan, then the Company shall allocate a Company Matching Credit to
the Plan for that Plan Year in an amount equal to the difference between the
maximum matching contribution that would have been available (but for the
reduction described above) for the Plan Year reduced by the actual amount of
matching contribution for that Plan Year made to the 401(k) Plan on that
Participant’s behalf. To be eligible for a Company Matching Credit under this
Plan a Participant must have (i) made a deferral to the 401(k) Plan up to the
limit established at Code Section 402(g), (ii) contributed the maximum amount of
catch-up contribution to the 401(k) Plan available under Code Section
414(v)(2)(B)(i) for such Plan Year (if applicable) and (iii) been employed by
the Company as of the last day of the Plan Year.


(b)Company Matching Credits under Section 3.3(a) shall be credited to the
Participant’s Company Matching Credit Account as soon as practicable as
determined by the Committee on an annual basis.


ARTICLE IV
Participants’ Accounts


Section 4.1 Crediting of Employee Deferrals and Company Matching Credits.


Deferrals to this Plan that are made under Article III shall be credited to the
Participant’s Accounts in accordance with such rules established by the
Committee from time to time.
Section 4.2 Investment Elections.


A Participant may generally direct the Committee with respect to the
Participant’s intentions for investments of any amounts credited under the Plan,
in accordance with rules and investment selections determined by the Committee.
Participants’ Investment Elections with respect to amounts credited hereunder
shall be made pursuant to the written, telephonic or electronic methods
prescribed by the Committee and subject to such rules on Investment Elections
and Investment Options as established by the Committee from time to time.
Section 4.3 Hypothetical Earnings.


Except as otherwise provided herein, additional hypothetical bookkeeping amounts
shall be credited to (or deducted from) a Participant’s Accounts to reflect the
earnings (or losses) that would have been experienced had the deferred amounts
been invested in the investment options identified by the Participant in Section
4.2.

8

--------------------------------------------------------------------------------




Section 4.4 Vesting.


At all times a Participant shall be fully vested in all of his or her Accounts.
Section 4.5 Account Statements.


Account statements will be posted online for participants on a quarterly basis
or on such regularly scheduled as the Committee deems appropriate. Paper copies
will be available upon request.
ARTICLE V
Distributions


Section 5.1 Timing of Distributions.


The following are valid distribution events:
(a)Separation from Service;
(b)An In-Service Withdrawal;
(c)A Change in Control;
(d)Disability;
(e)Death; or
(f)Unforeseeable Emergency.


Section 5.2 Form of and Other Rules For Distributions.


(a)General Rules. A Participant must designate the timing and form of
distributions for all amounts allocated to his or her Accounts for each Plan
Year, in accordance with Section 2.2(b). Participants who fail to specify a time
of distribution will in all cases have his or her Accounts distributed under
Section 5.2(b) in the form of a lump sum distribution.


(b)Distributions on Separation from Service. A Participant may elect to receive
a distribution on Separation from Service in the form of a single lump sum
payment or in installments over a period of not less than two (2) nor more than
ten (10) years.


(i)All payments on a Separation from Service shall be made or, with respect to
installment payments shall commence, as soon as administratively practicable
coincident with or next following the date that is six (6) months from the date
of the Separation from Service. Ongoing installment payments, if elected, shall
then be made on each anniversary (or nearest business day practicable) of the
date the first payment is made for the installment period. The following example
is provided for illustrative purposes only: Employee A has elected to have his
entire Account balance distributed in the form of a lump sum payment on his
Separation from Service. He Separates from Services on June 30, 2017. His lump
sum payment will be distributed to him, net of all taxes and withholdings, on
January 2, 2018.


(ii)Notwithstanding anything contained herein or on any Participant’s election
form, Participants who have elected to receive payment on their Separation from
Service with Account balances of less than $100,000 on the date of their
Separation from Service shall have their Account balance distributed to them in
the form of a lump sum distribution as soon as administratively practicable
coincident with or next following the date that is six (6) months from the date
of the

9

--------------------------------------------------------------------------------




Separation from Service; to avoid doubt, the requirements of this subsection
(b)(ii) shall only apply with respect to amounts a Participant has elected to
receive on a Separation from Service in accordance with this Section 5(b) and
shall not apply to payments being made in accordance with any other section of
this Plan, including without limitation Section 5(c).


(c)In-Service Withdrawal. A Participant may elect to receive (or commence to
receive) a distribution during a specified month and year while actively
employed by the Company (an “in-service withdrawal”). In-service withdrawal
amounts will be distributed on the first business day (or nearest business day
practicable) of the month and year selected by the Participant. The date of the
in-service withdrawal may not be a date that is earlier than the second Plan
Year following the Plan Year with respect to which such amount was allocated to
a Participant’s Account. To avoid doubt and for illustrative purposes only, an
amount allocated under this Plan for the 2015 Plan Year may first be eligible
for in-service withdrawal in 2017. In-service withdrawals may be distributed in
the form of a single lump sum or in installment payments of from two (2) to five
(5) years, with installment payments commencing with the first business day (or
nearest business day practicable) of the month and year selected and then
continuing annually for the elected period on the anniversary (or nearest
business day practicable) of the initial installment payment.


(d)Distributions on a Change in Control. Notwithstanding any election by a
Participant to the contrary, amounts allocated to a Participant’s Account shall
be distributed in the form of single lump sum payment upon the occurrence of a
Change in Control; provided that, the foregoing shall not apply to any amounts
then currently being distributed to a Participant in installment payments, which
shall continue to be distributed in accordance with their originally elected
schedule. Lump sum payments upon a Change in Control shall be made on or as soon
as administratively practicable following the closing date of the transaction
that constitutes the Change in Control.


(e)Distribution on Death.


Notwithstanding any election by the Participant to the contrary, if a
Participant dies before the distribution of the Participant’s Accounts, unless
the Participant had commenced receiving installment payments, as soon as
practicable following the end of the calendar quarter in which the date of death
occurs, amounts credited to the Participant’s Accounts shall be paid in a single
lump sum payment to the Participant’s Beneficiary (or Beneficiaries). In the
absence of any Beneficiary designation, payment shall be made to the personal
representative, executor or administrator of the Participant’s estate.
Beneficiary designations may be changed by a Participant at any time without the
consent of the Participant’s Spouse or any prior Beneficiary. If the Participant
dies after having commenced to receive installment payments, the Participant’s
Account shall be distributed to the Participant’s Beneficiary, Beneficiaries or
estate (as the case may be, in accordance with the above), as said payments
become due under the scheduled distribution option elected by the Participant.
(f)Distribution on Disability.


Notwithstanding any election by the Participant to the contrary, if a
Participant is determined to be Disabled before the distribution of the
Participant’s Accounts, unless the Participant had commenced receiving
installment payments, as soon as practicable following the end of the calendar
quarter in which the Disability is determined, amounts credited to the
Participant’s Accounts shall be paid in a single lump sum payment to the
Participant. If the Participant becomes Disabled after having commenced to
receive installment payments, the Participant’s Account shall be distributed to
the Participant as said payments become due under the scheduled distribution
option elected by the Participant.

10

--------------------------------------------------------------------------------




(g)Distribution on Unforeseeable Emergency. At any time prior to the time an
amount is otherwise payable hereunder, an active Participant may request a
distribution of all or a portion of any vested amounts credited to the
Participant’s Accounts on account of the Participant’s Unforeseeable Emergency,
subject to the following requirements:


(i)Such distribution shall be made, in the sole discretion of the Committee, if
the Participant has incurred an Unforeseeable Emergency. The Committee shall
consider any requests for payment under this section in accordance with the
standards of interpretation described in Code Section 409A and the regulations
and other guidance thereunder. If an Unforeseeable Emergency request is received
and approved, a Participant’s deferral elections for the Plan Year in which the
request has been made will be suspended but only to the extent permitted under
Code Section 409A.


(ii)Whether a Participant is faced with an Unforeseeable Emergency will be
determined based on the relevant facts and circumstances of each case and be
based on the information supplied by the Participant, in writing, pursuant to
the procedure prescribed by the Committee. In addition to and without limiting
the foregoing, distributions under this subsection shall not be allowed for
purposes of sending a child to college or the Participant’s desire to purchase a
home or other residence. In all events, distributions made on account of an
unforeseeable emergency are limited to the extent reasonably needed to satisfy
the emergency need (which may include amounts necessary to pay any federal,
state, local, or foreign income taxes or penalties reasonably anticipated to
result from the distribution).


(iii)Notwithstanding the foregoing, distribution on account of an Unforeseeable
Emergency under this subsection may not be made to the extent that such
emergency is or may be relieved:


(A)through reimbursement or compensation by insurance or otherwise,


(B)by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship, or


(C)by cessation of deferrals under the Plan.


(iv)All distributions under this subsection shall be made in cash as soon as
practicable after the Committee has approved the distribution and that the
requirements of this subsection have been met.


(h)Change in Form or Timing of Distribution.


In any case where a Participant wishes to change a form of distribution from
what was previously in effect with respect to any amounts credited to a
Participant’s Account:
(i)The election will not take effect until at least twelve months after the date
on which the election is made and will not be recognized with respect to
payments that would otherwise have commenced during such twelve-month period;
(ii)The payment with respect to which such election is made (or the first
payment, in the case of installment payments) shall be deferred for a period of
not less than five years from the date such payment would otherwise have been
made; and



11

--------------------------------------------------------------------------------




(iii)Any election may not be made less than twelve months prior to the date on
which such payments would otherwise have commenced.


ARTICLE VI
General Provisions


Section 6.1 Unsecured Promise to Pay.


The Company shall make no provision for the funding of any amounts payable
hereunder that (i) would cause the Plan to be a funded plan for purposes of
Section 404(a)(5) of the Code, or Title I of ERISA, or (ii) would cause the Plan
to be other than an “unfunded and unsecured promise to pay money or other
property in the future” under Treasury Regulations § 1.83-3(e); and the Company
shall have no obligation to make any arrangement for the accumulation of funds
to pay any amounts under this Plan. Subject to the restrictions of the preceding
sentence and in Section 6.2, the Company, in its sole discretion, may establish
one or more grantor trusts described in Treasury Regulations § 1.677(a)-1(d) to
accumulate funds to pay amounts under this Plan, provided that the assets of
such trust(s) shall be required to be used to satisfy the claims of the
Company’s general creditors in the event of the Company’s bankruptcy or
insolvency.
Section 6.2 Plan Unfunded.


In the event that the Company shall decide to establish an advance accrual
reserve on its books against the future expense of payments hereunder, such
reserve shall not under any circumstances be deemed to be an asset of this Plan
but, at all times, shall remain a part of the general assets of the Company,
subject to claims of the Company’s (or such subsidiary’s) creditors. A person
entitled to any amount under this Plan shall be a general unsecured creditor of
the Company with respect to such amount. Furthermore, a person entitled to a
payment or distribution with respect to any amounts credited to Participant
Accounts shall have a claim upon the Company only to the extent of the vested
balance(s) credited to such Accounts.
Section 6.3 Expenses.


All commissions, fees and expenses that may be incurred in operating the Plan
and any related trust(s) established in accordance with the Plan will be paid by
the Company.
Section 6.4 Non-Assignability.
Participants, their legal representatives and their Beneficiaries shall have no
right to anticipate, alienate, sell, assign, transfer, pledge or encumber their
interests in the Plan, nor shall such interests be subject to attachment,
garnishment, levy or execution by or on behalf of creditors of the Participants
or of their Beneficiaries.
Section 6.5 Employment/Participation Rights.


(a)Nothing in the Plan shall interfere with or limit in any way the right of the
Company to terminate any Participant’s employment at any time, nor confer upon
any Participant any right to continue in the employ of the Company.
(b)Nothing in the Plan shall be construed to be evidence of any agreement or
understanding, express or implied, that the Company will continue to employ a
Participant in any particular position or at any particular rate of
remuneration.



12

--------------------------------------------------------------------------------




(c)No employee shall have a right to be selected as a Participant, or, having
been so selected, to be continued as a Participant.


(d)Nothing in this Plan shall affect the right of a recipient to participate in
and receive benefits under and in accordance with any pension, profit-sharing,
deferred compensation or other benefit plan or program of the Company.


Section 6.6 Severability.


If any particular provision of the Plan shall be found to be illegal or
unenforceable for any reason, the illegality or lack of enforceability of such
provision shall not affect the remaining provisions of the Plan, and the Plan
shall be construed and enforced as if the illegal or unenforceable provision had
not been included.
Section 6.7 No Individual Liability.


It is declared to be the express purpose and intention of the Plan that no
liability whatsoever shall attach to or be incurred by the shareholders,
officers, or directors of the Company (or any affiliate) or any representative
appointed hereunder by the Company (or any affiliate), under or by reason of any
of the terms or conditions of the Plan.
Section 6.8 Tax and Other Withholding.


The Company shall have the right to deduct from any deferral or contribution to
or payment made under the Plan any amount required by federal, state, local, or
foreign law to be withheld with respect to such payment. The Company shall also
have the right to withhold from other current salary or wages any amount
required by federal, state, local, or foreign law to be withheld with respect to
compensation deferred under the Plan at any time prior to payment of such
deferred compensation, or if such other current salary or wages are insufficient
to satisfy such withholding requirement, to require the Participant to pay the
Company such amount required to be withheld to the extent such requirement
cannot be satisfied through withholding on other current salary or wages.
Additionally, should deferrals under this Plan cause there to be insufficient
current salary or wages for purposes of withholding taxes or other amounts
required by federal, state, local, or foreign law to be withheld from current
salary or wages, the Company shall require the Participant to pay the Company
such amount required to be withheld to the extent such requirement cannot be
satisfied through withholding on other current salary or wages. Amounts deferred
under the Plan will be taken into account for purposes of any withholding
obligation under the Federal Insurance Contributions Act and Federal
Unemployment Tax Act at the later of the Plan Year during which the services are
performed or the Plan Year during which the rights to the amounts are no longer
subject to a substantial risk of forfeiture, as required by Section 3121(v) and
3306(r) of the Code and the regulations promulgated thereunder.
Section 6.9 Applicable Law.


This Plan shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts except to the extent governed by applicable
federal law.
Section 6.10 Incompetency.


Any person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent and of age until the Committee receives
written notice, in a form and manner acceptable to it, that such person is
incompetent or a minor, and that a guardian, conservator, or other person
legally vested with the care of his estate has been appointed. If the Committee
finds that any person to whom a

13

--------------------------------------------------------------------------------




benefit is payable under the Plan is unable to properly care for his or her
affairs, or is a minor, then any payment due (unless a prior claim therefor
shall have been made by a duly appointed legal representative) may be paid to
the Spouse, a child, a parent, or a brother or sister, or to any person deemed
by the Committee to have incurred expense for the care of such person otherwise
entitled to payment. If a guardian or conservator of the estate of any person
receiving or claiming benefits under the Plan shall be appointed by a court of
competent jurisdiction, payments shall be made to such guardian or conservator
provided that proper proof of appointment is furnished in a form and manner
suitable to the Committee. Any payment made under the provisions of this Section
shall be a complete discharge of liability therefor under the Plan.
Section 6.11 Notice of Address.


Any payment made to a Participant or a designated Beneficiary at the last known
post office address of the distributee on file with the Committee, shall
constitute a complete acquittance and discharge of any obligations of the
Company under this Plan, unless the Committee shall have received prior written
notice of any change in the condition or status of the distributee. Neither the
Committee, the Company nor any director, officer, or employee of the Company
shall have any duty or obligation to search for or ascertain the whereabouts of
a Participant or a designated Beneficiary.
ARTICLE VII
Administration


Section 7.1 Committee.


The Plan shall be administered by the Committee. The Committee shall have the
exclusive right to interpret the Plan (including questions of construction and
interpretation) and the decisions, actions and records of the Committee shall be
conclusive and binding upon the Company and all persons having or claiming to
have any right or interest in or under the Plan. The Committee may delegate to
such officers, employees or departments of the Company (and/or a committee
thereof), or to service-providers or other persons, such authority, duties, and
responsibilities of the Committee as it, in its sole discretion, considers
necessary or appropriate for the proper and efficient operation of the Plan,
including, without limitation, (i) interpretation of the Plan, (ii) approval and
payment of claims, and (iii) establishment of procedures for administration of
the Plan.
Section 7.2 Claims Procedure.


Any person dissatisfied with the Committee’s determination of a claim for
benefits (or claim for eligibility for participation) hereunder must file a
written request for reconsideration with the Committee. This request must
include a written explanation setting forth the specific reasons for such
reconsideration. The Committee shall review its determination promptly and
render a written decision with respect to the claim, setting forth the specific
reasons for such denial written in a manner calculated to be understood by the
claimant. Such claimant shall be given a reasonable time within which to
comment, in writing, to the Committee with respect to such explanation. The
Committee shall review its determination promptly and render a written decision
with respect to the claim. The Committee shall have the fullest discretion
available under law to make all determinations and such determinations of the
Committee shall be conclusive, binding, and final upon all claimants under this
Plan.
Section 7.3 Plan to Comply With Code Section 409A.


Notwithstanding any provision to the contrary in this Plan, each provision in
this Plan shall be interpreted to permit the deferral of compensation in
accordance with Code Section 409A and any provision

14

--------------------------------------------------------------------------------




that would conflict with such requirements shall not be valid or enforceable.
Any distribution required to be made “as soon as reasonably” practicable shall
be made in all cases by the end of the Plan Year in which such distribution is
to be made and in no event shall any Participant have any discretion or control
as to the timing of such payment.
ARTICLE VIII
Amendment, Termination and Effective Date


Section 8.1 Amendment of the Plan.


Subject to Section 8.3, the Plan may be wholly or partially amended or otherwise
modified at any time by written action of the Board. Notwithstanding the
foregoing, the Board hereby grants to the Committee the authority to approve and
adopt amendments to the Plan, provided that such amendments will not materially
increase the Company’s costs related to providing benefits under the Plan or
materially affect the benefits of participants in the Plan.
Section 8.2 Termination of the Plan.


Subject to the provisions of Section 8.3, the Plan may be terminated at any time
by written action of the Board.
Section 8.3 No Impairment of Benefits.


Notwithstanding the provisions of Sections 8.1 and 8.2, no amendment to or
termination of the Plan shall reduce the amount credited to any Participant’s
Accounts hereunder.
Section 8.4 Effective Date.


The Plan as set forth herein is effective as of January 1, 2015.

15

--------------------------------------------------------------------------------








Exhibit I
In accordance with Sections 1.3 or 1.6 of this Plan, the following are not
included in the definition of Base Salary or Bonus for purposes of this Plan and
any deferral election shall not be applicable to them:
1.
Amounts deferred under this Plan, the 401(k) Plan or any other amounts deferred
to any employee benefit or fringe benefit plan and not included in the income of
the employee;



2.
Income related to equity grants and stock proceeds;



3.
Sales Incentive Compensation, including “Incentive Compensation”, “Bonuses”,
“Guaranteed Incentive”, “Recoverable Guaranteed Incentive”, “SPIFFs”, and
“One-Time Payments” each as defined in the Incentive Compensation Plan;



4.
One-time, non-recurring bonus payments including without limitation any sign-on
bonus, referral bonus, on-call bonus, spot awards, patent awards, transition
bonus, or event bonus;



5.
Overtime or Holiday Pay;



6.
Shift Differentials;



7.
Income coded as Paid Leave;



8.
Imputed income or other income related to taxable fringe benefits;



9.
Allowances;



10.
Severance, Separation Pay, and Pay in Lieu of Notice;



11.
Any other income that cannot be reasonably considered “Base Pay” or “Bonus” as
determined by the Committee, in its sole discretion.














16